In a breach of warranty action, defendant U. S. Suzuki Motor Corp. (Suzuki) appeals from an order of the Supreme Court, Orange County (Ferraro, J.), dated September 20, 1983, which granted plaintiff’s motion to dismiss Suzuki’s affirmative defense of the Statute of Limitations, and denied Suzuki’s cross motion for summary judgment dismissing the complaint against it based on its Statute of Limitations defense, f Order reversed, on the law, with costs, plaintiff’s motion denied and defendant Suzuki’s cross motion granted. KThe action against Suzuki, the manufacturer of a motorcycle, for breach of warranty, commenced more than four years after Suzuki sold the motorcycle, was untimely as a matter of law (Uniform Commercial Code, § 2-725; Doyle v Happy Tumbler Wash-O-Mat, 90 AD2d 366; Fazio v Ford Motor Corp., 69 AD2d 896). Mangano, J. P., Thompson, O’Connor and Boyers, JJ., concur. [120 Misc 2d 321.]